J-S66024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 ALLAN DALE BUYNA,                         :
                                           :
                         Appellant         :   No. 257 WDA 2017

                  Appeal from the PCRA Order January 9, 2017
               In the Court of Common Pleas of Allegheny County
               Criminal Division at No.: CP-02-CR-0004086-1978

BEFORE: BENDER, P.J.E., DUBOW, J., and PLATT*, J.

JUDGMENT ORDER BY DUBOW, J.:                      FILED DECEMBER 04, 2017

       Appellant, Allan Dale Buyna, appeals from the Order entered in the

Allegheny County Court of Common Pleas dismissing his seventh Petition

filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-

9546, as untimely. After careful review, we affirm.

       On December 13, 1978, a jury convicted Appellant of First-Degree

Murder and, on March 5, 1980, the trial court sentenced Appellant to serve a

term of life in prison.         On April 2, 1982, our Supreme Court affirmed

Appellant’s Judgment of Sentence. Appellant did not file a Petition for Writ

of Certiorari with the U.S. Supreme Court. His Judgment of Sentence, thus,

became final ninety days later on July‎ ‎1‎, ‎1982.       See 42 Pa.C.S. §

9545(b)(3); U.S.Sup.Ct.R. 13. Pursuant to 42 Pa.C.S. § 9545(b)(1) and (3),

Appellant had one year within which to file a PCRA Petition, i.e., no later

than July‎ ‎1‎, ‎1983.

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S66024-17


       From 1983 through 2013, Appellant filed six unsuccessful PCRA

Petitions. On November 2, 2016, Appellant filed the instant PCRA Petition,

his seventh, pro se.1 The PCRA court appointed counsel, who subsequently

filed a no-merit letter and a Motion to Withdraw as Counsel, which the PCRA

court granted on November 22, 2016.              On December 27, 2016, the PCRA

court issued a Pa.R.Crim.P. 907 Notice of Intent to Dismiss. On January 10,

2017, the PCRA court dismissed the PCRA Petition as untimely.            Appellant

timely appealed.

       A court may not address the merits of the issues raised if the PCRA

petition was not timely filed. Commonwealth v. Albrecht, 994 A.2d 1091,

1093 (Pa. 2010). As detailed above, pursuant to the plain language of the

PCRA, Appellant had until July‎ ‎1‎, ‎1983, to file his PCRA Petition. His filing on

November 2, 2016, was, therefore, untimely by more than 33 years.

       Pennsylvania courts may consider an untimely PCRA petition if the

appellant pleads and proves one of the three exceptions set forth in 42

Pa.C.S. § 9545(b)(1). Any petition invoking a timeliness exception must be

filed within 60 days of the date the claim could have been presented. 42

____________________________________________


1
   The PCRA court properly treated Appellant’s latest filing, titled “Sur
Jurisdictional Statement in Equity and Motion for Correction and Modification
of Unconstitutional Sentence,” that challenged, inter alia, the legality of his
sentence, as a serial PCRA Petition. See Commonwealth v. Pagan, 864
A.2d 1231, 1233 (Pa. Super. 2004) (explaining “if the underlying substantive
claim is one that could potentially be remedied under the PCRA, that claim is
exclusive to the PCRA.”).



                                           -2-
J-S66024-17


Pa.C.S. § 9545(b)(2).         Although a legality of sentence claim cannot be

waived, it must be raised in a timely PCRA Petition.      Commonwealth v.

Jones, 932 A.2d 179, 182 (Pa. Super. 2007); 42 Pa.C.S. § 9545(b);

Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999).

       Here, Appellant has not attempted to plead or prove that his Petition

falls within the timeliness exceptions provided in 42 Pa.C.S. § 9545(b)(1).2

Therefore, Appellant has not met his burden under the PCRA.

       Accordingly, the PCRA court properly concluded that Appellant failed to

plead and prove any of the timeliness exceptions provided in 42 Pa.C.S. §

9545(b)(1), and properly dismissed Appellant’s Petition as untimely.      We,

thus, affirm the denial of PCRA relief.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/2017



____________________________________________


2
  Instead, Appellant repeatedly asserts that his conviction of and sentence
for First-Degree Murder was not supported by statute and his challenge to
the “validity and legality of the sentence imposed is [] non-waivable[.]”
Appellant’s Brief at vii.



                                           -3-